 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 237 
In the House of Representatives, U. S.,

May 4, 2011
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3) to prohibit taxpayer funded abortions and to provide for conscience protections, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3) to prohibit taxpayer funded abortions and to provide for conscience protections, and for other purposes. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the bill, the amendment in the nature of a substitute printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate with 40 minutes equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary, 10 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means, and 10 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to recommit with or without instructions. 
 
Karen L. Haas,Clerk.
